 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12    ROBERT R. SNYDER,                          Case No. CV 18-01223 PSG (RAO)
13                      Plaintiff,
14          v.                                   ORDER ACCEPTING FINDINGS,
                                                 CONCLUSIONS, AND
15    CA DEPT. OF CORRECTIONS AND                RECOMMENDATION OF
      REHABILITATION, et al.,                    UNITED STATES MAGISTRATE
16                                               JUDGE
                        Defendants.
17

18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Second
19
     Amended Complaint (“SAC”), the Interim Report and Recommendation of the
20
     United States Magistrate Judge (“Interim Report”), Plaintiff’s Objections, and all
21
     other records and files herein. Further, the Court has made a de novo determination
22
     of those portions of the Interim Report to which objections have been made. The
23
     Court is not persuaded by Plaintiff’s objections and hereby accepts and adopts the
24
     Magistrate Judge’s findings, conclusions, and recommendations.
25
     ///
26
     ///
27
     ///
28
 1        Accordingly, IT IS ORDERED that:
 2        (1) Plaintiff’s First Amendment retaliation claims against Defendants
 3           Floercky, Phillips, Ward and Acuna are dismissed with prejudice and
 4           without leave to amend;
 5        (2) Plaintiff’s First Amendment access to courts claims are dismissed with
 6           prejudice and without leave to amend;
 7        (3) Plaintiff’s Eighth Amendment claims against Defendants Asuncion,
 8           Scheiffele, and Esquerra based on housing assignments with incompatible
 9           inmates are dismissed with prejudice and without leave to amend;
10        (4) Plaintiff’s Fourteenth Amendment claims are dismissed with prejudice and
11           without leave to amend; and
12        (5) The magistrate judge shall direct service of process on Defendants in their
13           individual capacities.
14

15
     DATED: 7/15/19                        ___________________________________
                                           PHILIP S. GUTIERREZ
16                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                             2
